SECOND DIVISION
                               MILLER, P. J.,
                          DOYLE, P. J., and REESE, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    August 16, 2019




In the Court of Appeals of Georgia
 A17A0929. PLUMMER v. PLUMMER.                                                DO-037

      DOYLE, Presiding Judge.

      In Plummer v. Plummer,1 the Supreme Court of Georgia reversed this Court’s

opinion in Plummer v. Plummer.2 Accordingly, we vacate our prior opinion, and we

adopt the opinion of the Supreme Court. The judgment of the trial court is reversed.

      Judgment reversed. Miller, P. J., and Reese, J., concur.




      1
          305 Ga. 23 (823 SE2d 258) (2019).
      2
          342 Ga. App. 605 (804 SE2d 179) (2017).